Title: To George Washington from Frances Bassett Washington, 28 March 1793
From: Washington, Frances Bassett
To: Washington, George



Dear & honord Sir
Studly [Va.] March 28th 1793

I have had the happiness to receive your favors of the 7th & 11th instants—the first did not come to my hands, for near a week after the usual time—Mr Dandridge was unacquainted with my short visit to Eltham, & sent my letters to this place, where I found them on my return—I shoud be very much concernd

for this detention, if I had not reason to beleive that my last letters to my Aunt, woud leave you without a doubt of my intending to meet you at Mount Vernon, early in next month[.] My Brothers have told me, that they did not conceive, the situation of the estate required my immediate interferance & attention—there is no debt against it, except a small one to Mr John Hopkins; but the property in Berkely has been left so long to the conduct of an ignorant Overseer, it may be supposed to have sufferd in some degree—Mr Washington expected his crops up there, if well sold, woud amount to four hundred pounds, & Mr Packett was authorised & requested to dispose of them four months ago—but in all this time I have never heard a sentence from him, or of the situation of the crops—the Overseer in Fairfax, has I fear taken many unjustifiable liberties—I have I beleive been too backward in not requesting your directions, with regard to the fishery on the place he lives; he is provided with a seine & boat, but I shoud conceive a man of his character, woud not conduct a business of that sort with much advantage to the proprietor—I must now request the decision of your better judgement, if you have not already given him any orders respecting it—Doctor Craik has I imagine disposed of the wheat & corn Taylor had for sale, which I hope has discharged his account against us—The inclination I have indulged for living in Alexandria, has arisen cheifly from the desire I have to place my children (particularly Maria) in a situation that woud afford greater advantages of education, than I can possibly bestow—whether this circumstance is sufficent to overbalance many, that woud urge me to accept your kind offer of a residence at Mount Vernon, I confess my judgement is not adaquate to determine—I wait on this subject, my dear Sir, for yours, & my good Aunts guidance, which in many circumstances of my life has been a blessing to me—I shoud not have hesitated to ask your leave; to continue in my service the Chariot at Mount Vernon, had you not been so kindly considerate, as to make it unnecessary—My dear little Fayette shall be given up to your kind patronage, whenever you think proper; & I trust & hope Providence will reward your generous care of him, by bestowing on him every virtuous disposition—I am concernd to hear of poor Mr Whitings situation, but hope he has been induced to take care of himself, & will again recover—Never hearing particularly whether you woud be at Mount Vernon, the last of this, or the first week in

next month, I have declined setting out from this place untill monday. (the 1st of April)—if I hear at Fredericksburg that you have arrived in Virginia, I shall endeavour to get up on wednesday—in a letter some time past to my Aunt, I requested your permission to leave Harriot Washington with my Aunt Lewis, untill I made a visit to Berkely, which I wish to do immediately after you leave Mount Vernon, I mentiond this because I coud not carry her with me to Berkely, & knew not where to leave her when I went up—my Brother Burwell is on a visit to Mr McCarty, & my Brother John so much engaged in business that he cannot leave home, I therefore accept the offer of Mr Joe Foster to go up with me to Mount Vernon—The family here desire to be particularly rememberd to you, & I beg to be beleived my dear Sir, with every sentiment of gratitude, respect, & affection, ever sincerely yours

Frances Washington

